1

2

3                                UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     PATRICK DUNN,                                       Case No. 3:19-cv-00702-MMD-WGC

7                                   Petitioner,                         ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                               Respondents.

11

12          Petitioner has submitted an application to proceed in forma pauperis (ECF No. 1)

13   and a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has

14   both sufficient current funds and frequent deposits to pay the full filing fee of $5.00.

15          It is therefore ordered that the application to proceed in forma pauperis (ECF No.

16   1) is denied. Petitioner will have 45 days from the date that this order is entered to have

17   the filing fee of $5.00 sent to the Clerk of the Court. Failure to comply will result in the

18   dismissal of this action.

19          It further is ordered that the Clerk of the Court will send Petitioner two copies of this

20   order. Petitioner is ordered to make the necessary arrangements to have one copy of this

21   order attached to the check paying the filing fee.

22          DATED THIS 27th day of November 2019.

23

24

25                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
26

27

28
